Citation Nr: 1604737	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  07-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) from September 2006 and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2014, the Veteran submitted a statement indicating he was submitting evidence in support of a claim for service connection for diabetes.  The submitted evidence included an April 2014 diabetes mellitus, type II, Disability Benefits Questionnaire that documents diagnoses of diabetes mellitus, type II and diabetic peripheral neuropathy and reveals the determination that the diabetes mellitus, type II, permanently aggravated a cardiac condition, hypertension, and peripheral vascular disease.  The Veteran also submitted an article discussing the relationship between diabetes mellitus, type II, and sleep apnea.  In a September 2014 rating decision, the RO granted service connection for diabetes mellitus, type II, but did not further develop any of the claims for disabilities raised by the record, which the Veteran believes are due to diabetes mellitus, type II.

The Board finds that the RO should have construed these records as claims for entitlement to secondary service connection for diabetic peripheral neuropathy, a cardiac condition, hypertension, peripheral vascular disease, and sleep apnea.  As these issues have been raised by the record, but have not been adjudicated by the RO in the first instance, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.




REMAND

The Veteran's claim for a total disability rating for compensation purposes based on individual unemployability (TDIU) was first raised by the record in an August 2010 medical opinion and the Board first remanded the claim for further development in December 2010.  The Veteran's claim was again remanded in October 2013 to provide the Veteran with VA examinations and opinions in connection with his claim.  The RO provided the Veteran with these examinations in July 2014 and readjudicated the Veteran's claim in a November 2014 supplemental statement of the case.

The record reflects that there are pending claims for service connection for diabetic peripheral neuropathy, a cardiac condition, hypertension, peripheral vascular disease, and sleep apnea.  These claims should be developed and adjudicated by the originating agency before the Board decides the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must associate all outstanding VA treatment records from April 2015 to the present with the electronic evidence of record.

2.  Adjudicate the issues of entitlement to service connection for diabetic peripheral neuropathy, a cardiac condition, hypertension, peripheral vascular disease, and sleep apnea and inform the Veteran of his appellate rights with respect to the decisions.

3.  Thereafter, readjudicate the Veteran's claim for TDIU, to include on an extraschedular basis.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

